Opinion issued November 1, 2007







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00531-CV
____________

OLIVER LEVIEGE, Appellant

V.

PETER J. RIGA, Appellee




On Appeal from the 281st District Court
Harris County, Texas
Trial Court Cause No. 2005-68153




MEMORANDUM  OPINION
          We dismiss this appeal for want of prosecution for failure to establish
indigence or pay the filing fee.  
          The trial court rendered judgment on May 24, 2007.  Appellant, Oliver Levige,
mistakenly filed his affidavit of indigence with this Court on July 23, 2007.  We
forwarded it to the district clerk who filed a contest.  On August 6, 2007, the trial
court sustained the district clerk’s contest to appellant’s affidavit of indigence.
          On August 7, 2007, the clerk of this Court sent a letter to appellant advising
him that he had not paid all the required fees and that if by August 27, 2007, he had
not paid the required fees or responded in writing giving a detailed explanation why
he was exempt from paying the fees, his appeal was subject to dismissal without
further notice.  August 27, 2007 has passed and appellant has not paid the required
fees or responded in writing giving a detailed explanation why he is exempt from
paying the filing fees.  
          We dismiss appellant’s appeal for want of prosecution.   See Tex. R. App. P.
5 (allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.